     Case 1:19-cv-00655-DAD-BAM Document 27 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM RAY HUFFMAN,                              Case No. 1:19-cv-00655-DAD-BAM (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR THE COURT TO RULE IN
13           v.                                         PLAINTIFF’S FAVOR AS PREMATURE
14    BATRA, et al.,                                    (ECF No. 26)
15                       Defendants.
16

17          Plaintiff William Ray Huffman (“Plaintiff”) is a civil detainee proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Individuals detained

19   pursuant to the California Welfare and Institutions Code § 6600 et seq. are civil detainees and are

20   not prisoners within the meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d

21   1136, 1140 (9th Cir. 2000). This action proceeds on Plaintiff’s first amended complaint against

22   Defendants Batra, Withrow, and Hamerick for denial of medical care in violation of the

23   substantive component of the Due Process Clause of the Fourteenth Amendment.

24          On August 3, 2020, the Court directed the United States Marshal to serve the first

25   amended complaint on Defendants Batra, Hamerick, and Withrow. (ECF No. 20.) Waivers of

26   service have been returned executed for Defendants Hamerick and Withrow. (ECF Nos. 23, 25.)

27          Currently before the Court is Plaintiff’s motion for the Court to rule in his favor, filed

28   September 30, 2020. (ECF No. 26.) Defendants have not had an opportunity to file a response,
                                                        1
     Case 1:19-cv-00655-DAD-BAM Document 27 Filed 10/06/20 Page 2 of 2

 1   but the Court finds a response unnecessary. The motion is deemed submitted. Local Rule 230(l).

 2          It is unclear if the request is intended to be a motion for default judgment, for judgment on

 3   the pleadings, for summary judgment, or some other form of dispositive motion. Regardless of

 4   the intent of the request, Plaintiff’s motion is premature. Defendants Hamerick and Withrow

 5   have not yet answered the complaint, and service has not yet been completed on Defendant Batra.

 6   Defendants will be permitted an opportunity to have notice of this lawsuit and present their

 7   defenses before the Court makes any ruling on the merits of Plaintiff’s claims.

 8          Accordingly, Plaintiff’s motion for the Court to rule in his favor, (ECF No. 26), is

 9   HEREBY DENIED as premature.

10
     IT IS SO ORDERED.
11

12      Dated:     October 6, 2020                            /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
